             Case 19-31483-ABA                   Doc 123        Filed 10/06/20 Entered 10/06/20 14:29:24 Desc Main
                                                      Document
                             U NITED S TATES B ANKRUPTCY   C OURT            Page 1 of 1       REQUEST FOR PAYMENT OF
                                   D ISTRICT OF N EW J ERSEY                                                    ADMINISTRATIVE EXPENSE
In re:                                                          Chapter 11
Û¼©¿®¼ Öò Ø±ª¿¬¬»® ¿²¼ Õ·³¾»®´§ Ó¿½¿´«-± Ø±ª¿¬¬»®
                                                                Case Number: ïçóíïìèíóßÞß


NOTE: This form should not be used for an unsecured claim arising prior to the commencement of
the case. In such instances, a proof of claim should be filed.

Name of Creditor: Lange Appraisal Consultants                           Check box if you are aware
(The person or other entity to whom the debtor owed                     that anyone else has filed a
money or property.)                                                     proof of claim relating to your
                                                                        claim. Attach copy of
Name and Addresses Where Notices Should Be Sent:                        statement giving particulars.
                                                                        Check box if you have never
Lange Appraisal Consultants                                             received any notices from the
c/o Michael Lange, Jr.                                                  bankruptcy court in this case.
1201 Sheridan Bouevard                                                  Check box if the address differs
Brigantine, NJ 08203                                                    from the address on the
                                                                        envelope sent to you by the            THIS SPACE IS FOR COURT USE ONLY
                                                                        court.
ACCOUNT OR OTHER NUMBER BY WHICH CREDITOR                                    Check here if this request:
IDENTIFIES DEBTOR: n/a                                                         replaces a previously filed request, dated:
                                                                               amends a previously filed request, dated:
1. BASIS FOR CLAIM
                                                                                       Retiree benefits as defined in 11 U.S.C. §1114(a)
                      Goods Sold                                                       Wages, salaries and compensations (Fill out below)
                      Services performed
                      Money loaned                                                  Provide last four digits of your social security number ____________
                      Personal injury/wrongful death
                      Taxes
                      Other (Describe briefly)
                    Real estate appraisal of E. Aberdeen Road
2. DATE DEBT WAS INCURRED: ß°®·´ ïðô îðîð

3.     TOTAL AMOUNT OF REQUEST AS OF ABOVE DATE: ____________________________
                                                 $700.00
   Check this box if the request includes interest or other charges in addition to the principal amount of the request. Attach itemized statement of all
interest or additional charges.
4. Secured Claim
    Check this box if your claim is secured by collateral (including a right of
setoff).
     Brief Description of Collateral:

            Real Estate                          Motor Vehicle
            Other (Describe briefly)    ___________________________

       Value of Collateral: $

    Check this box if there is no collateral or lien securing your claim.
5. Credits: The amount of all payments have been credited and deducted for the purposes of                        T HIS S PACE I S F OR C OURT U SE O NLY
making this request for payment of administrative expenses.
6. Supporting Documents: Attach copies of supporting documents, such as purchase orders,
invoices, itemized statements of running accounts, contracts as well as any evidence of perfection
of a lien.
         DO NOT SEND ORIGINAL DOCUMENTS. If the documents are not available, explain.
         If the documents are voluminous, attach a summary.
7. Date-Stamped Copy: To receive an acknowledgment of the filing of your request, enclose a
self-addressed envelope and copy of this request.

Date:                                  Sign and print below the name and title, if any, of the creditor
                                       or other person authorized to file this request (attach copy of
                                       power of attorney, if any).
 ïðñêñîðîð
                                        Ì«®²»® Òò Ú¿´µô Û-¯ò     ñ-ñ Ì«®²»® Òò Ú¿´µ
                                       _____________________________________________________

     Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.

     NOTE: The filing of this request will not result in the scheduling of a hearing to consider payment of your administrative claim but will result in
     the registry of your administrative claim with the Bankruptcy Court. If you wish to have a hearing scheduled on your claim, you must file a motion
     in accordance with D.N.J. LBR 3001-1(b).                                                                                       rev.8/1/15
